                                                                         Hon. Andrea R. Wood




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS


  CHRISTOPHER MOEHRL, on behalf of
  himself and all others similarly situated,
                                                   Civil Action No.: 1:19-cv-01610
                Plaintiff,


                                                   STIPULATION OF DISMISSAL
  v.                                               WITHOUT PREJUDICE AS TO
                                                   DEFENDANT RE/MAX HOLDINGS,
  THE NATIONAL ASSOCIATION OF                      INC.
  REALTORS, REALOGY HOLDINGS
  CORP., HOMESERVICES OF AMERICA,
  INC., RE/MAX HOLDINGS, INC., and
  KELLER WILLIAMS REALTY, INC.,

                 Defendants.



       Plaintiff Christopher Moehrl, Defendant RE/MAX Holdings, Inc., RE/MAX, LLC, and

RMCO, LLC, hereby stipulate and agree as follows:

       1. RE/MAX, LLC, is the proper RE/MAX corporate entity to defend this action, though
          RE/MAX, LLC, does not believe or concede that any claims are properly brought
          against it.

       2. Dropping RE/MAX Holdings, Inc., when Plaintiff files his Consolidated Amended
          Complaint, and not naming another RE/MAX corporate entity, RMCO, LLC, is without
          prejudice.

       3. For purposes of this action, documents in the possession, custody, or control of
          RE/MAX Holdings, Inc. and RMCO, LLC, if any, will be deemed in the possession,
          custody, or control of defendant RE/MAX, LLC.

       4. RE/MAX, LLC, will not object to a request for a deposition on the grounds that the
          prospective deponent is an employee of RE/MAX Holdings, Inc., or RMCO, LLC.
          RE/MAX, LLC does not waive the ability to object on other proper grounds, for




                                               1
           example, that the deponent lacks personal knowledge or involvement in any matters at
           issue.

       5. The statute of limitations will be tolled for claims against RE/MAX Holdings, Inc., and
          RMCO, LLC, over the course of the case.

       6. In reliance upon the representations and warranties made above, Plaintiff agrees to
          dismiss RE/MAX Holdings, Inc., without prejudice as allowed under Rule 41(a)(1) of
          the Federal Rules of Civil Procedure, and not to name RMCO, LLC as a party to the
          action.

       7. Plaintiff has not released, and nothing in this Stipulation should be construed as a release
          or discharge of, any claim Plaintiff has or may have in the future against any defendant
          named in this suit. All rights have been expressly reserved.

       Accordingly, Plaintiff, RE/MAX Holdings, Inc., RE/MAX, LLC, and RMCO, LLC request

that the Court enter the attached order dismissing RE/MAX Holdings, Inc., without prejudice.


     June 14, 2019



     /s/ Paula W. Render                                  /s/ Marc M. Seltzer

     Paula W. Render                                      Marc M. Seltzer
     prender@jonesday.com                                 mseltzer@susmangodfrey.com
     Erin L. Shencopp                                     Steven G. Sklaver
     eshencopp@jonesday.com                               ssklaver@susmangodfrey.com
     Odeshoo Hasdoo                                       SUSMAN GODFREY L.L.P.
                                                          1900 Avenue of the Stars, Suite 1400
     ehasdoo@jonesday.com
                                                          Los Angeles, California 90067
     JONES DAY
                                                          (310) 789-3100
     77 W Wacker, Suite 3500
     Chicago, IL 60605                                    Carol V. Gilden (Bar No. 6185530)
     (312) 782-3939                                       cgilden@cohenmilstein.com
                                                          COHEN MILSTEIN SELLERS & TOLL PLLC
     Counsel for RE/MAX                                   190 South LaSalle Street, Suite 1705
                                                          Chicago, IL 60603
                                                          (312) 357-0370

                                                          Daniel A. Small
                                                          dsmall@cohenmilstein.com
                                                          Kit A. Pierson
                                                          kpierson@cohenmilstein.com
                                                          Benjamin D. Brown
                                                          bbrown@cohenmilstein.com
                                                          Alison Deich
                                                          adeich@cohenmilstein.com




                                                 2
    COHEN MILSTEIN SELLERS & TOLL PLLC
    1100 New York Ave. NW ● Fifth Floor
    Washington, DC 20005
    (202) 408-4600
    (202) 408-4699 Fax

    Matthew R. Berry
    mberry@susmangodfrey.com
    SUSMAN GODFREY L.L.P.
    1201 Third Avenue, Suite 3800
    Seattle, Washington 98101
    (206) 516-3880

    Beatrice C. Franklin
    bfranklin@susmangodfrey.com
    SUSMAN GODFREY L.L.P.
    1301 Avenue of the Americas, 32nd Floor
    New York, New York 10019
    (212) 729-2021

    Steve W. Berman
    steve@hbsslaw.com
    Jeff D. Friedman
    jeff@ hbsslaw.com
    Rio S. Pierce
    riop@ hbsslaw.com
    HAGENS BERMAN SOBOL SHAPIRO LLP
    1301 Second Avenue ● Suite 2000
    Seattle, WA 98101
    (206) 623-7292
    (206) 623-0594 fax

    George Farah
    gfarah@hfajustice.com
    HANDLEY FARAH & ANDERSON PLLC
    81 Prospect Street
    Brooklyn, NY 11201
    (212) 477-8090


    William H. Anderson
    wanderson@hfajustice.com
    HANDLEY FARAH & ANDERSON PLLC
    4730 Table Mesa Drive Suite G-200
    Boulder, CO 80305
    (303) 800-9109

    Benjamin David Elga




3
    belga@justicecatalyst.org
    Brian Shearer
    brianshearer@justicecatalyst.org
    JUSTICE CATALYST LAW
    25 Broadway ● Ninth Floor New
    York, NY 10004 (518) 732-6703

    Monte Neil Stewart
    monteneilstewart@gmail.com
    Russell E. Marsh
    rmarsh@wmllawlv.com
    WRIGHT MARSH & LEVY
    300 S. 4th Street ● Suite 701 Las
    Vegas, NV 89101
    (702) 382-4004

    Vildan A. Teske
    teske@tkkrlaw.com
    Marisa C. Katz
    katz@tkkrlaw.com
    TESKE KATZ KITZER & ROCHEL PLLP
    222 South Ninth Street ● Suite 4050
    Minneapolis, MN 55402
    (612) 746-1558

    Attorneys for Plaintiff




4
                                   CERTIFICATE OF SERVICE

          I hereby certify that on June 14, 2019, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.


                                                /s/Marc M. Seltzer
                                                Attorney Signature




                                                    5
